EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With respect to claims 40 and 42-53, none of the cited art discloses “outputting a displacement sensor disposed within an instrument house a displacement signal corresponding to movement of the leading edge of the instrument relative to a reference point in response to a displacement sensing arm undergoing relative movement to the displacement sensor upon the displacement of the leading edge of the instrument relative to the reference point; generating a velocity signal by calculating a first derivative of the displacement signal with respect to time and an acceleration signal by calculating a second derivative of the displacement signal with respect to time; and determining an occurrence of the leading edge of the instrument passing from the first medium to the second medium based only on the displacement signal, the velocity signal, and the acceleration signal.”
While Carl et al. teaches the use of a displacement sensor (36, figure 2 ¶7, ¶46, ¶74, ¶92) outputting a displacement signal (¶7, ¶46, ¶74, ¶92) to determine a leading edge of an instrument passing from a first medium to a second medium.  Carl et al. fails to teach computing the first and second derivates of the displacement signal to identify the velocity and acceleration signals.  Arzanpour et al. teach using a single signal to find the first and second derivates of the single signal to identify the velocity and acceleration signals.  
However, as outlined in the Affidavit filed November 1st, 2019 in the parent application 145/845,602.  Applicant successfully traverse the obviousness rejection in view of Carl and Arzanpour.  Stating that one of ordinary skill in the art at the time of filing would not have obvious to have interchanged the signals and sensors of Arzanpour in for those of Carl.  As a result, the claims are found allowable.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775